DETAILED ACTION

Applicant’s response filed on 12/23/2020 have been fully considered. Claims 1-8, 10, and 12-15 are pending. Claims 1 and 13-14 are amended. Claims 9 and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-2, 4, 8, 10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8-10 of copending Application No. 16/310,562 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a prepreg (claim 9) comprising an epoxy resin composition and (claim 7) carbon fiber (claim 9) as reinforcing fiber (claim 7), wherein the epoxy resin composition comprises an epoxy resin as component [A] and an imidazole compound as component [B] and meeting the undermentioned conditions (a) to (c): (a) the epoxy resin composition contains an isocyanurate type epoxy resin [A1] as component [A] in an amount of 10 to 40 parts by mass relative to the total quantity of epoxy resins which represents 100 parts by mass, (b) the epoxy resin composition contains a bisphenol type epoxy resin [A2] as a component [A] in an amount of 40 to 90 parts by mass relative to the total quantity of epoxy resins which represents 100 parts by mass, (c) resin [A2] has an average epoxy equivalent weight of 220 to 500 g/eq (claim 1), which reads on the limitation wherein the imidazole compound as component [B] is present as a hardener to promote self-polymerization of the epoxy resins in 
    PNG
    media_image1.png
    74
    386
    media_image1.png
    Greyscale
 is contained as [B], wherein R4, R5, R6, and R7 are each independently a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 20, or a phenyl group, and X is single bond, an alkylene group, an alkylidene group, an ether group, or a sulfonyl group (claim 6), which suggests the limitation wherein (d) the content of component [B] is such that the ratio of the number of imidazole groups to the total number of epoxy groups in the epoxy resins is at least 0.0000245. The ratio is based on the following calculation: 0.5 g imidazole compound / 402.4854 g/mol * 2 eq/mol / (100 g epoxy resins * 10 / 100 / 297.26 g/mol * 3 eq/mol + 100 g epoxy resins * 40 / 100 / 220 g/eq + 100 g epoxy resins * 50 / 100 / 472.5238 g/mol * 3 eq/mol) = 0.0000245.
The copending application does not claim that (d) the content of component [B] is such that the ratio of the number of imidazole groups in the total number of epoxy groups in the epoxy resins is 0.01 to 0.06. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the ratio of the number of the copending application’s imidazole groups to the copending application’s total number of epoxy groups in the epoxy resins to be 0.01 to 0.06. One of ordinary skill in the art would have been motivated to do so because it would have been 
    PNG
    media_image1.png
    74
    386
    media_image1.png
    Greyscale
 is contained as [B], wherein R4, R5, R6, and R7 are each independently a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 20, or a phenyl group, and X is single bond, an alkylene group, an alkylidene group, an ether group, or a sulfonyl group (claim 6), which means that the ratio of the number of the copending application’s imidazole groups to the copending application’s total number of epoxy groups in the epoxy resins would have affected an ability of the copending application’s imidazole compound [B2] to cure the copending application’s epoxy resin [A].


Allowable Subject Matter
Claims 1-8, 10, and 12-15 would be allowable if the provisional nonstatutory double patenting rejection was overcome with a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
As explained in the previous Office action, Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) renders obvious all of the limitations of claims 1 and 13, except the limitation wherein the epoxy resin composition further comprises an imidazole compound as component [B], wherein the imidazole compound as component [B] is present as a hardener to promote self-polymerization of the epoxy resins in component [A], and wherein the imidazole compound is used as a curing agent, and wherein the epoxy resin composition meets the undermentioned condition (a), (b), and (d): (a) the epoxy resin composition contains an isocyanurate type epoxy resin [A1] as component [A] in an amount of 10 to 30 parts by mass relative to the total quantity of epoxy resins which represents 100 parts by mass, (b) the epoxy resin composition contains a bisphenol type epoxy resin [A2] as a component [A] in an amount of 40 to 90 parts by mass relative to the total quantity of epoxy resins which represents 100 parts by mass, and (d) the content of component [B] is such that the ratio of the number of imidazole groups to 
As explained in the previous Office action, Hayashi et al. (US 2013/0217805 A1) renders obvious all of the limitations of claim 13, except the limitation wherein the imidazole compound as component [B] is present as a hardener to promote self-polymerization of the epoxy resins in component [A], and wherein the imidazole compound is used as a curing agent. There would have been no teaching, suggestion, or motivation to modify Hayashi’s teachings to read on this limitation because Hayashi teaches that the epoxy resin composition further comprises curing agent [0014], wherein the curing agent is optionally used in combination with a curing accelerator that is an imidazole [0039], which means that the imidazole would not be able to promote self-polymerization of the epoxy resin because the epoxy resin would undergo curing via reaction of the epoxy resin with the curing agent, and the imidazole would accelerate the reaction. This limitation therefore would have been nonobvious before the effective filing date of the claimed invention.

Response to Arguments
p. 6, filed 12/23/2020, with respect to the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments, see p. 6-9, filed 12/23/2020, with respect to the rejection of claims 1, 8, 10, 12, and 14-15 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) have been fully considered and are persuasive.  The rejection of claims 1, 8, 10, 12, and 14-15 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) has been withdrawn.
Applicant’s arguments, see p. 6-9, filed 12/23/2020, with respect to the rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) and Miyatake et al. (US 2012/0247820 A1) have been fully considered and are persuasive.  The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”,  of Nishida et al. (US 2008/0139698 A1) and Miyatake et al. (US 2012/0247820 A1) has been withdrawn.
Applicant’s arguments, see p. 6-9, filed 12/23/2020, with respect to the rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) and Goto et al. (US 2003/0135011 A1) have been fully considered and are persuasive.  The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) and Goto et al. (US 2003/0135011 A1) has been withdrawn.
Applicant’s arguments, see p. 6-9, filed 12/23/2020, with respect to the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) and Strobel et al. (US 2015/0158972 A1) have been fully considered and are persuasive.  The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”,  of Nishida et al. (US 2008/0139698 A1) and Strobel et al. (US 2015/0158972 A1) has been withdrawn.
Applicant’s arguments, see p. 6-9, filed 12/23/2020, with respect to the rejection of claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) and Nishida et al. (US 2009/0215929 A1) have been fully considered and are persuasive.  The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) and Nishida et al. (US 2009/0215929 A1) has been withdrawn.
Applicant’s arguments, see p. 6-9, filed 12/23/2020, with respect to the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) have been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (WO 2014/142024 A1, US 2016/0002460 A1 is English language equivalent and is used for citation) as evidenced by Hexion (Hexion, “EPIKOTE Resin 834, 834-D-90, 834-X-80”, 05/01/2010) and in view of Nishida et al. (US 2008/0139698 A1) has been withdrawn.
p. 9-11, filed 12/23/2020, with respect to the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2013/0217805 A1) have been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2013/0217805 A1) has been withdrawn.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. In response to the applicant’s argument that Applicant requests that the double patenting rejection be held in abeyance until patentable subject matter has been identified in the present application (p. 12), the provisional nonstatutory double patenting rejection cannot be held in abeyance and is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.